DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
3.       Claims 1-3 are allowed.
4.       The following is an examiner’s statement of reasons for allowance:
          As to claim 1, prior art of record, in particular the prior art to  Tsuda et al discloses a thermal printer comprising: 
                  a frame (casing 7) including sidewalls;  
                   5a platen roller (3)  supported by the frame, through bearings , the platen roller being configured to rotate with a rotational shaft; 
              a thermal head disposed opposite the platen roller (see Fig. 2 and paragraph [006]) ; 
             10a support member (2) for supporting the thermal head, the support member being configured to be pivoted with respect to the frame; and 
           an adjustment mechanism disposed between the rotational shaft of the platen roller and the thermal 15head, the adjustment mechanism allowing a distance between the rotational shaft of the platen roller and the thermal head to be adjusted, while contacting at least one from among components of the platen roller and components of the thermal head, so that a gap 20between the thermal head and the platen roller is adjusted, the adjustment mechanism including: 
                   cams (lever 13) each of which is coaxially arranged with the platen roller and, each cam being configured to be rotated while an outer peripheral surface of each cam contacts a given component from among the components of the thermal head, thereby allowing the distance between the rotational shaft of the platen roller and the 30thermal head to be adjusted; and
                 securing screws (nut seen in Fig. 2 securing the lever 13 to the side wall piece attached to frame 7, the side piece acting as the bearing for the platen shaft )  each of which is provided through a given sidewall of the frame, from outside the given sidewall, such that a given cam from among -20- the cams is screwed.  

           Tsuda et al does not teach or suggest the limitation that  each of the cams (levers 13) is disposed inside a given sidewall from among the sidewalls of the 25frame as required in the present claim.  As seen in the drawing , cam/lever 13 is coaxially arranged with the platen roller and is disposed OUTSIDE a sidewall of the frame (7).

          As to claim 2, prior art of record do not teach or suggest the claimed thermal printer comprising the claimed adjustment mechanism.  In particular, prior art of record do not appear to teach or suggest that the adjustment mechanism (cam levers 13 in Tsuda et al) including: 

             protrusions each of which protrudes downwardly from a given sidewall from among the sidewalls of the support member, each cam portion being configured to 30be rotated, while an outer peripheral surface of each cam portion contacts a given protrusion from among the protrusions, thereby allowing the distance between the rotational shaft of the platen roller and the thermal-21- head to be adjusted; and 
            securing screws each of which is provided through a given cam lever from among the cam levers, from outside the given cam lever, such that the given 5cam lever is screwed into a given sidewall from among the sidewalls of the frame.  

    PNG
    media_image1.png
    722
    920
    media_image1.png
    Greyscale

       As to claim 3, prior art of record do not teach or suggest the claimed thermal printer comprising that the adjustment mechanism including:
             restriction portions each of which is integrally formed with a given bearing from among the bearings 30and each of which protrudes inside a given sidewall from among the sidewalls of the frame; and 
             adjustment screws including respective tip portions, each adjustment screw being configured to be -22- inserted into a given component from among the components of the thermal head,
               wherein the adjustment mechanism allows an amount of each adjustment screw being inserted to be 5adjusted, while the tip portions of the adjustment screws contact the respective restriction portions, thereby allowing the distance between the rotational shaft of the platen roller and the thermal head to be adjusted.  

	See Figs. 13-14 of the drawings of the present application.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853